Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 1 of 13 PageID# 8


                                                                                            8BI5S
 U.S. Department of Labor            Office of Federal Contract Compliance Programs
                                     Richmond Area Office
                                     400 North S"* Street, Suite 466
                                     Richmond, VA 23219-4822

September 15,2020

Certified Mail
Return Receipt Requested                                                  Complaint No:100210019

Mr. Alimu M.Sillah                                                                    COMPLAINANT
67 South Munn Ave.,Apt 2M
East Orange, NJ 07018

BlueForce,Inc.                                                                        CONTRACTOR
6 Manhattan Sq.,Ste. 101
Hampton,VA 23666

On March 27,2019,the U.S. Department ofLabor,OfiSce ofFederal Contract Compliance
Programs(OFCCP),conducted an investigation ofthe allegations ofrace discrimination,and
retaliation made in &e complaint ofMr. Alimu Sillah filed on December 20,2018. Our
investigation resulted in the following findings:

1. BlueForce,Inc.(hereinafter Contractor or BF)is a nonexempt government contractor subject
   to the requiremaits ofExecutive Order 11246,as amended(E.0.11246),and Title Vn ofthe
    Civil Rights Act of 1964,as amended (Title YD).

2. Mr.Alimu Sillah(Complainant)engaged in activity protected by E.0.11246,Title VH,and
    the regulations at 41 C.F.R Part 60-1 to 60-50.

3. The Complainant alleges the Contractor violated its obligations under the nondiscrimination
   and afdrmative action provisions ofits federal contracts by retaliating against him for his
   participation in a prior OFCCP complaint investigation ofrace discriminntinn by:
       a. Treating him less favorably than other similarly situated ^ployees who did not
           engage in protected activity;

       b. hatentionally assigning problematic students to his English language classes;
       c. Making inappropriate comments pertaining to his race,nationality, and work
           performance; and

       d. Terminating his ^ployment

   The complainant also alleges that two(2)additional BF employees,iMio wrare similarly
   sitMted to the complainant, were retaliated against by not receiving a promotion,and were
   ultimately terminated.

4. The contractor's position is that the complainant was terminated at the request ofBF's client
   and that complainant had been repeatedly reprimanded for sleeping on thejob. On April 8, •
Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 2 of 13 PageID# 9




   2019,aKiagdom ofSaudi Arabia Air Force representative, who was die customer,walked
   into'be complainant's classroom unannounced and found several indactions. The
   representative observed that the lights were ojBf and cadets were in overt sleeping positions
   with music playing during class time. This incident and the unprofessionalism demonstrated
   by Mr.Sill^ as an English Language Trainer caused.a hardship and embarrassmentfor BF
   in performing their contractual duties to the customer in a professional and efifective manner.
   BF's in-country sponsor notified BF that it decided to terminate the complainant's
   employment and refused to continue to sponsor him in the Kingdom ofSaudi Arabia becmise
   ofhis behavior. In addition,BF has evidence ofthree(3)prior similar workplace violations
   against the complainant to include employee disciplinary counseling for sleeping during class
   sessions, on November 28,2017; October 25,2018; and March 6,2019. As a result,BF
   terminated his employment.

   BF did not provide aformal position statement.

5. Our investigation indicates that:

   "RpifflHfltinn: The complainant was awarded a monetary settlement as the result ofa June
   2018 OFCCP investigation into race based discriinination by BF. The prior investigation
   focused on allegations that BF had violated its obligation under the B.0.11246 to not
   discriininate based on race by failing to provide the complainant with lodging
   accommodations as specitied in their work agreement The complainant alleges that after
   this initial OFCCP complaint was settled, BF began treating him less fevorably than similarly
   situated employees who did not engage in a protected activity. Specifically, an Instructor
    Supervisor^Logistics and Administrative Clerk e-mailed the complainantto question his
    whereabouts. OFCCP's investigation found that although other employees were not
    questioned about their whereabouts,this email was sentfor safety reasons and was not a
    retaliatory action. All BF employees must be accounted for while working in Saudi Arabia.
    Furthermore,the complainant stated that a former BF manager informed him thatthe
    Academic Director,D^uty Academic Director, and Instructor Supervisors were told notto
    retain employees like bim on the next contract. OFCCP did not obtain any collaborating
    evidence that this statranent was made or that it was due to the complainant's previous
    OFCCP complaint The Academic'Director and Deputy Academic Director did not recall
    making this statement.

    The complainant alleges that BF management assigned Saudi cadets who fuled courses
    numerous times under other instructors to the complainant OFCCP's investigation did not
    reveal that the reassignment ofany Saudi cadets into his class was a form ofretaliation.
    OFCCP found that it was tihe complainant'sjob to teach cadets the English
    language. Furthermore, OFCCP found that another former employee also complained abput
    having to instruct more students in his class. Therefore,there is insufficient evidence that
    this was as a result ofcomplainant's protected activity.

    The complainant also alleges that BF's Academic Director,Deputy Academic Director and
    Instructional Supervisor made inappropriate comments pertaining to his race and nationality

                                           Page 2 of5
Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 3 of 13 PageID# 10




   and the complainant's work perfonnance. The investigation found evidence thatthe
   Academic Director intention^y mispronounced complainant's name on several occasions
   during the period of October 2018 thru March 2019. Specifically, OFCCP obtained a
   recording in which management made fun ofthe complainant's name in Miarch of2019.
   While OFCCP found this occurred,it did not arise to the level that would dissuade a
   reasonable person firom engaging in protected activity.

   OFCCP also investigated the complainant's allegations that he was rated as performing lower
   because ofhis protected activity. The Academic Director indicated there were some issues
   with the complainant's work performance; however,all ofthe complainant's perfonnance
   evaluations were at least sadsfactoiy. OFCCP did not find evidence ofretaliation by BF
   regarding the complainant's work performance.

   While the complainant denies slewing on thejob,OFCCP found documentation ofthree
   separate occasions where the complainant was found sleeping on thejob. The complainant
   admitted to his managementthat Ms medications made him drowsy,althou^ he never
   admitted to sle^mg on thejob. OFCCP did notfind that the complainant ever requested a
   reasonable accommodation. Furthermore, OFCCP reviewed documentation provided by BF
    and found that there were three(3)total allegations ofthe complainant being reported as
    sleeping on thejob. Therefore,the complainant was not terminated in retaliation for his
    partidpation in a prior OFCCP complaint investigation,nor was he terminated based upon
    his race.

    A review ofthe CC-4,Complaint Involving Employment Discrimination by a Federal
    Government Contractor or Subcontractor,filed by &e complainant indicated that two(2)
    other employees were also similarly situded to the coihplainant, were allegedly retaliated
    against by not receiving a promotion, and were ultimately terminated. OFCCP investigated
    their issues and foimd the following;

                TRrmtnatinn and Failure to Promote: Witness One


    Witness one participated in an OfiBce ofInspector General(OIG)investigation in October of
    2017 and participated in the prior OFCCP investigation in June 2018 as a managing official.
    OFCCP found that Witness one's participation in an OIG investigation was not a protected
    activity under E.0.11246 or Title Vn. While it may appear that the previous OFCCP
    investigation Hn4 the subsequent diange in Witness one'sjob duties were connected due to
    their temporal proximity;Witness one's termination was due to his failure to respond to BF's
    request for medical documentation that would allow BF to provide reasonable
    accommodation. An employer has the right to clarify information necessary to determine the
    appropriate accommodation needed to perform the essential fimctions ofa position. OFCCP
    determined that this witness was suspended for failure to provide the requested information.
    Even after this witness was suspended,he was given an additional 30 days to provide this
    information but elected not to do so, which resulted in his termination. OFCCP did not find
    that there was a nexus between his participation in the prior OFCCP investigation and his
    ultimate terminatioiL




                                            Page 3 of5
Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 4 of 13 PageID# 11




    OFCCP also found no evidence showing that BF failed to promote witness one based on
    participation in protected activity or race. OFCCP investigated and found that witness one
    was not more qualified than anotiier candidate selected for promotion.

    Retaliation of Witness Two

    Witness two alleged retaliation lay BF due to his participation in an GIG investigation in
    October of2017. As participating in an OIG investigation is not a protected activity under
    E.G. 11246 or Title VII, OFCCP did not investigate witness two's retaliation allegations.

    Through interviews conducted with both minority and non-minorily employees,OFCCP's
    investigation found that BF management engaged in behavior that included making fun of
    and intentionally mispronouncing employees' names. Additionally,a BF employee ffled
    internal complaints againstBF management in Saudi Arabia with the corporate Human
    Resources department in Hampton, VA on three separate occasions. BF management
    responded by informing einployees,in writing, notto contact the corporate office in
    Hampton,VA during tiieir employmentin Saudi Arabia,thereby preventing the employees
    from filing infernal complaints of discrimination. While the complained ofactions did not
    rise to the level ofunlawful harassment,OFCCP finds that BF is in violation of41 CFR 60-
    50.2(a), which requires contractors to engage in affirmative action to ensure that employees
    are treated without regard to their national origin during employment. During tiie
    investigation, OFCCP also found that BF Mled to preserve employment records and
    maintain persormel activity data for applicants, hires, and promotions.

    The actions described in Paragraph 5 violated the Contractor's obligations under the
    regulations as follows:

        a. During the period March 1,2017 through February 28,2019,BlueForce,Inc.failed to
             maintain and pres^e all personnel or employment records made or kept by
             BlueForce,Inc. for a period oftwo years from the date ofthe making ofthe record or
           ■ the personnel action involved, whichever occurs later, as required by 41 CFR 60-
             1.12(a). Specifically,BlueForce,Inc.friled to pres^e employment records and
           failed to maintain personnel activity data for applicants,hires, and promotions.

        b. BlueForce,Inc.friled to engage in affinnative action to ensure that employees were
           treated without regard to their national origin during employment,in violation of41
           CFR 50.2(a). Specifically, when employees complained ofbeing treated differently
           based on their national origin,rather than investigate the complaints, BlueForce,Inc.
           instructed employees to stop filing complaints with the national oMce.




                                           Page 4 of5
Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 5 of 13 PageID# 12




Under the regulations implementing ExMutive Order 11246 at41 C.F.R. 60-1.24(c)(2),the U.S.
Department ofLabor,OFpCP,invites Blud'orce,Inc.to resolve this matter throi^ conciliatiou
by informal means. A Complimce Officer from^s office will be in contact wifrx BlueForce,
Inc. by Sq)tember 29,2020 to begin the conciliation process.

 On behalfofthe United States Department ofLabor,



DIAIWA ADAMS                                        Date
 Assistant District Director
 Richmond Area Office

Enclosure: Information Related to Filing Suit under Title VII
           Notice ofRi^t to Sue

 cc: RobertP.Stenzhom, CPA,Esq.(rstenzhom@40001aw.com)




                                           Page 5 of5
Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 6 of 13 PageID# 13




                       INFORMATION RELATED TO FILING SUIT
                       UNDER TITLE VU AND TITLE I OF THE ADA


This mfomation relates to filing suit in Federal or State court under Federal law.If you also plan
to sue claiming violations of State law,please be aware thattime limits and other provisions of
State law may be shorter or more limited than those described below.

PRIVATE SUIT RIGHTS-Titte VH of the Ciyil Rights Act of 1964,as amended (Title VII)
or the Americans wi& Disabilities Act of1990,as amended(ADA)

In order to pursue this matter further, you mustfile a lawsuit against the contractor(s)named in
the complaint within 90 days ofreceipt ofNotice of Right-to'^ue, Once this 90-day period
expires, your rightto sue based on the complaiut covered by this Notification will be lost If you
intend to consult an attomey, you should do so promptly. Give your attomey a copy ofthis
Notification.

Your lawsuit may be filed in U.S. District Court or a State court ofcompetentjurisdiction.
(Usually,the appropriate State court is the general civil trial court.) Whether you file in Federal
or State court is a matter for you to decide after talking to your attomey. Filing this Notification
is not enough.You mustfile a "complaint" that contains a short statement ofthe facts of your
case vriiich shows that you are entitled to relief. Your suit may include any matter alleged in the
complaint or,to the extrait permitted by court decisions, matters like or related to the matters
alleged in the complaint Generally,^ts are broughtin the State vriiere the alleged unlawfiil
practice occurred, butin some cases can be brought\riiere relevant employmentrecor^ are kept
where the ^ployment would have been, or where the contractor has its main office. If you have
simple questions, you usually can get answers firom the Clerk ofthe court where you are bringing
suit but do not ejipect them to write your complaint or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS-EqualPay Act(EPA)

EPA ^ts mustbe filed in court within 2 years(3 years for willfiil violations) ofthe alleged EPA
tmdeipayment back pay due for violations that occurred more than 2years(3 years for
willful violations)before you file suit may not be collectible. For example,if you were
underpaid unda:the EPA for work performed finm 7/1/03 to 12/1/03, you should file suit before
711105- not 12/1/05-in order to recover unpaid wages due for July 2003. This EPA time limit is
separate firom the 90-day filing period under Title VU or the ADA referred to above. Ihraefore,
ifyou also plan to sue unda:Title VU or die ADA,in addition to suing on the EPA claim,suit
should be filed within the Title VUIADA 90-day period and within the 2- or 3-year EPA back
pay recovery period.




                                            Pnaft 1 of2
Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 7 of 13 PageID# 14




ATTORNEY REPRESENTATION-Titte VU and the ADA

If you cannot affoid or have been unable to obtain a lawyer to represent you,the U.S. District
Court Tiflving jnriRdietinn in youT case may,in limited circumstances,help you to obtain a
lawyer.Requests for such assistance must be made to the U.S.District Courtin the form and
maTiTiRr it requiies(you should be prepared to explain in detail your efforts to retain an attorney).
Requests diould be made weE before the end ofdie 90-day period mentioned above,because
such requests do not relieve you ofthe requirementto bring suit within 90 days.
 ATTORNEY REFERRAL AND ASSISTANCE- All Statufes

If you need help in finHing alawyer or if you have any quMtions about your legal rights,
itipln/ting advico on which the U.S. District Court can hear your case, you may contact Ofhce of
Federal Contract Compliance Programs(OFCCP)representative Dianna Adams at(804)888-
 6714,who will coordinate with the Equal Bnployment Opportumty Comimssion(EEOC)to
 promptly obtain that information for you.If you need to inspect or obtain a copy ofinformation
 in OFCCP's file,please request it promptly in writing and provide the OFCCP complaint
 number.If you file suit airt want to review the complaint file, please make your review request
 udthin 6 months ofthis Notice.(Before filing suit, any request should be made within 90 days
 ofthe date ofthe Notification ofResults ofhivestigation.)

 If you fitft suit, please smd a copy of your Court complaintto EEOC-Norfolk Ofhce,Federal
 Building,200 Granby Street, Suite 739,Norfolk, Virginia 23510




                                              XfnrrCk
Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 8 of 13 PageID# 15




                                  NOTICE OF RIGHT-TO-StJE
  UNDER ITTLEI OF THE ADA OR TITLE VH OF THE CIVIL RIGHTS ACT OF 1964



 Certified Mail, Return Receipt Requested

 U.S.DEPARIMENT OF LABOR
 OFFICE OF FEDERAL CONTRACT COMPLIANCE PROGRAMS

 TO: Alimu Sillah                                   FROM:OFCCP Richmond Area Office
       67 Soudi Munn Avenue, Apt2M                           400 N. S**" Street, Suite 466
       East Orange,NJ 07018                                  Richmond,VA 23219


 □ On behalf of a person whose               OFCCP Rq)resentative
       identity is confidential
       (29 CR.R 1601.7(a))

 Complaint Number: 100210019

 TO THE COMPLAINANT; You may file a lawsuit against the contractor under Title VH in
 federal or state court Your lawsuit must be filed within 90 calendar days of receipt of this
 notice, or your right to sue will be lost Please see the enclosed information sheet on filing
 lawsuits for further information.

 With the issuance of this Notice of Right-to-sue, OFCCP is terminating its processing of your
 complaint

 An information .copy of this Notice has been sent to the below employer as named in your
 complaint

       ■ Blueforce, Ihc
         6 Manhattan Square, Suite 101
         Hampton, Virginia 23666

 On behalf of the United States Department of Labor,


                                                            September IS, 2020
 DIANNA ADAMS                                               pate]
 Enclosures (2) (1) Information Related to Filing Suit under Title VH and the ADA
                (2) Copy of Complaint

 cc:    Norberto Rosa-Ramos, EEOC-Norfolk Office, Federal Building, 200 Granby Street,
 Suite 739, Hampton, VA 23510
            Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 9 of 13 PageID# 16




    Morris, Marcia - OFCCP
                                                                                             l-Ob^lV Plf
    From:                                      Davis, Cassandra - OFCCP
    Sent:                                      Wednesday, December 19,2018 5:18 PM
    To:                                        0FCCP-MA-CC4 - ESA
    Subject:                                   GFCCP Complaint Form


    Complainant has work site at Virginia, even though he lists a New Jersey residence.

    From; Department of libor/OFCCP <OFCCP_Complaints@dol.gov>
    Sent: Wednesday, December 19,2018 2:21 PM
    To: OFCCP-NE-CC4-ESA<OFCCP-NE-CC4@dol.go\P>
     Subject: OFCCP Complaint Form

       CTKier rcBvuicowmcr
                                                                   Complaint Involving Employment Discrimination by a
                                                                                     Federal Contractor or Subcontractor

               OS. BEPMTMENreriABOII




                                                                                                       Reset Form Print Fonn Submit
0MB: 1250-0002
Expires: 5/31/2020


 How can we                  Name (First, MWdle, Last):
 reach you?


                             Street Address:



                                                                                                  PSM-       .-o




                             State:                                                                m
                             JiL
                             Zip Code:



                             Telephone Numben




                              E-mail:
        Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 10 of 13 PageID# 17




                        AHmtl441lBlhnhTiaHrr.rn


                        Have ycai filed these allegations of employment disofmlRalion with another federal or local agency?

                     Yes

                    I                                                                ^
                        No



                     Ifyes, which agency?




                     Contact Name:

                     Phone Number:



Who can we           Name(first. Middle, Last):
ooniactiftAre           Mohammad SIdlbav
cannotreach
you?
                    Street Address:
                        zamflCbmBPtfnd


                    Ctty:
                        Raka^SamM Arabia



                    State:
                    m.
                    zip Code:
                    J2ZS6__


                    Telephone Numben
                     966S30641266




                    Home
                    Work


                    ceo



                    Eiiwll:



Whatis the          Company Name:
name                 BWffPltCHNt;
ofthe employer
that you believe
                    Street Address:
discrinilnated or
                    6 Manhattan Spuane Suite ini
retaliated
            Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 11 of 13 PageID# 18




ag^nst
you?
                          at/:
                           Hamcfrn


                          state:


                          Zip Code:
                           23666




                          Telephone Nuraben
                           757-788^1




                          Give the dateCs)and times you belleye you were dbcriminabedagainsb
                          Octobers,2018- 3:50 pm Dec. 10,2018-6:00 am Dec 10,2018-7:24 a.m

Why do you                    Race                                National Origin                 Se9(ua1 Orientation                       Pfotkted
                                                                                                                                            Veteran
bdieveyour                    American mdan or                    Hispanic or Latino               Gender Identlly
                                                                                                                                            Status
employer                      Alaska Native
                                                                  Other                           Inquiring AboutPay
disalmlnated or                                                                                                                             DIsabntty
retaliate                     Indicate TVIbai                     Gotor                            Disarming Pay
                                                                                                                                             Reflation
agalit^                       Affiliation:
                                                                  Religion                         Disclosing Pay
you?                          Asian -
                                                                  Sex
                          ]7] Bt»j(or African
                              American

                               Native Havraiian or
                              Other PadHc Islander.

                               WhitB


How did you learn that you could file a complaint witii OFCC3>7


Monti;
Poster
COmnninity Organization
OFCCPM^ng/Event
Brochure
Other

Your Complaint:

 Please describe below whatyon think the employer did or didn't do that you believe caused discrimination or letaOation,including:

     1.    What actions the employer took against you.
    2.     Why you btiieve ttiose actions were bas^ on your, race; cobr} religion; sex; sexual orientation; gender Identity; national origin; disabliity;
           veteran status; and/or Inquiries about;dtscustions,or dlsctosur^ of your pay or the pay of others; anchor In rtiaUation for filing a arrqrlatnt,
           participating in disalmination proceedings,oppoting imlawful discriminatiffli, or exercising any tiher rights protBcted by OFOCP.
    3.     When Ore employer actions happened,where they happened,and who was Involved.
    4.     What harm,if any,you or oth^               becatee ofthe aliped discrimination or rtialiation.
     5.    What erqrianatlon. If any,your employer or people represetting your anptoyer oifered for their acttons.
    6.     Who was In the same or sbnBar titiaUon as you and how they were treated.Include tnfonnaticm sudi as the race, color, reDglon,sex,sexual
                               ManHiv naitnn:ii nrinin ritettiOiiv. nr DrotBcted status of tltese IndMduals, y knovm.
          Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 12 of 13 PageID# 19




    7. What Infi*malIoh you have rfiout iiedefal conlracfe the company thatyou worked for had atthe tftne of the discrfmfnatlon or retallallon you
         describe In this complaint




On October 9,2018,3:50 p.m radal and national origin dtscrimbiation against my name"ABmu"and woridng abmiy In frontof Blueibtoe management-
Aiademk:direcbr,D^uty Director and supavtsors.Tm being targeted and harassed because of my past Issue virilh Bluefbrce.The issue fnvolved a
settlement and Investfeationby the Departaent of Labor.Iwsb made aware ofthe recant attec*through an Individual In managerial capacity who
shared his concerns with me.This Instructor supervisor told me that I needed to take ImmecSate actions,as he was already b^ng targetsd.Thls
Instructor supervisor shared evidence wRh me and was very sympathetic to the ongoing dbcrinffiralfon thatI was being facsd wfth by Blueltaroe's
management Ibey are dlscrinnlRatlng and r^llatlng ^nst me because of my most recent daim settlement against BtuelOrce inve^ation.I recently
had an observation and was given a 70% grade which I believe Is a rdallation.I have had 4 evaluations prior to this fast evaluation and were all much
better.The studants given to me are all repeaters,sfeepers,and dont want to be In the program.These type of students are given to me always.1 also
noticed during my observation,he had mobile tak^ picture during my lecture and left beftMe the period was over. He expressed'to me before leaving
thedassthatmyobservatton went well. He gave me a thumb up. WhettIreceived my marie, itwasatthebordeiOne,70%.IfeltthBtthlSwasdefIntt£fy
premeditated.The nextcsmmentcamefrom htm was,your next evaluation Is May 3,2018.The IblkBwIng IndMdual were In slmSar situation: Mr. Ahmed
Ethady, Mohammed Abdubahman,and Miijahad Shady.

Do you think the         Do you believe other employees or applicants were treated the same way as you described above?
discrimination
Includes or             ~              :
affects
                         No
others?

Do you have an    If you are represented by an attorney, or another person,or an organization, please provide             contact Information below.
attorney or othm'
representative?          ^rsiv Middle, Last):
                          none


                         ^reet Address:




                         Oiy:




                         State:


                         Zip code;




                         Telephone Number:



                         E-mail:




                         Who should we contact If we need more InfomraUon about your description of what occurred?


                         You
                         Your Repreffintatlve
         Case 4:20-cv-00189-AWA-LRL Document 1-1 Filed 12/11/20 Page 13 of 13 PageID# 20




signature and    Idedare under penalty of peijuiy thatthe irifwrnatten given above Is true and correctto Ifte bestof my If^wIedgeOT beM.
Verification

                 1 hereby authorize the release ofany medical bUbrmatlon needed for this Investigation.
                 Signature of Oomi^alnant:
                 ../Mlirwlia, spfqti   .
                 Date:
                  mmK


                                                    Form OC-4 CRevIsed S/2017)
